Gordon, C. J.,
This case is all wrong, and must be reversed. The following seems to be the contract under which the parties contestant operated:
“ Canonsburg, Pa., November 8, 1882.
“Canonsburg Iron Co., Limited, Canonsburg, Pa.: We will agree to supply you with what coal you require for your mill for three years from November 1, 1882, at the following prices, delivered at your works; you to build the necessary bridge, make and keep the road in good condition during this contract: Forked coal, $4.10 per 100 bushels; run of mines, $3.30 per 100 bushels ; slack, $1.50 per 100 bushels. Payment to be made, in cash, on or before the fifth of each month’s delivery. This price is based on the three and a half cent mining rate, and, should the same be advanced at any time durihg this contract, the price of coal will be correspondingly advanced ; that is to say, if the mining in the Pittsburg district should advance half a cent, our price to you will then be as follows: Forked coal, $4.85 per hundred bushels; run of mines, $3.95 per hundred bushels; slack, $2.00. We will use our best *747efforts to give you your full requirement daily, but not to be held in damages for miner’s strikes, or causes beyond our control; neither will we require you to receive coal should your works be out of operation at any time. Should coal not prove satisfactory after thirty days’ trial, this contract to be null and void.”
From this it is obvious that no limit was, by the contract, put upon the discretion of the defendants as to the amount of coal they were to use in the mill. It might be much, little, or none at all. What coal was necessary for consumption in their works they must take from the plaintiffs. This is all they were bound to do, and all the plaintiffs were bound to furnish them, and it was of no consequence whether the falling off in that consumption was occasioned by the contraction of their business, or- by the introduction of gas. In either case, less coal was necessary for the defendant’s manufactory, and they were not obliged to pay for what they did not require.
The judgment is reversed.